DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              BRIAN EHLERS,
                                 Appellant,

                                    v.

      CARRIAGE HILLS CONDOMINIUM, INC. and THE CITY OF
                       HOLLYWOOD,
                         Appellees.

                              No. 4D16-1891

                          [November 8, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael L. Gates, Judge; L.T. Case No. 10-30972 CACE
(12).

   Jonathan Mann and Robin Bresky of Law Offices of Robin Bresky, Boca
Raton, for appellant.

   Sharon C. Degnan of Kubicki Draper, Orlando, for appellee Carriage
Hills Condominium, Inc.

   Laura K. Wendell and Elizabeth K. Coppolecchia of Weiss Serota
Helfman Cole & Bierman, P.L., Coral Gables, for appellee The City of
Hollywood.

PER CURIAM.

  Affirmed. See Arp v. Waterway E. Ass’n, 217 So. 3d 117 (Fla. 4th DCA
2017).

WARNER, LEVINE, JJ., and BUCHANAN, LAURIE E., Associate Judge, concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.